Citation Nr: 1808609	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  08-13 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a heart disability, to include ischemic heart disease, coronary artery disease, and cardiomyopathy. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to April 1969.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction has since been transferred to the RO in Albuquerque, New Mexico.  

In September 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript is included in the claims file.

In August 2016, the Board remanded the appeal with instruction to issue a statement of the case in regards to the Veteran's bilateral pes planus claim and a supplemental statement of the case with regard to his heart disability claim.  In September 2016 both documents were issued.  The Board is therefore satisfied that the instructions in its remand of August 2016 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board subsequently denied the Veteran's claim in a January 2017 decision.  He appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which vacated the denial in an October 2017 order granting a joint motion for remand (JMR).  The issue is therefore again before the Board.

In his October 2016 substantive appeal for his pes planus claim, the Veteran requested a videoconference hearing before the Board.  The requested hearing has not yet been scheduled, nor has this issue been certified for appeal to the Board.  Under the circumstances, the Board does not consider this issue as part of instant appeal as described on the Title page.


FINDING OF FACT

The Veteran's coronary artery disease is presumptively related to exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims service connection for a heart disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain diseases with a relationship to herbicide agent exposure, such as ischemic heart disease which includes coronary artery disease, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran's claim was previously denied by the Board in a January 2017 decision on the basis that the Veteran was not currently diagnosed with the disability.  The Veteran was diagnosed with coronary artery disease by his primary care physician in May 2015 based on elevated calcium levels.  There was no evidence at the time that he had followed up with a cardiologist.  The Board found more probative the opinion of the October 2015 VA examiner that there is no current heart disability because the opinion was based on a normal EKG, chest x-ray, echocardiogram, stress test, and ejection fraction.  The October 2017 JMR instructed that remand was necessary for two reasons:  to obtain copies of the diagnostic reports relied on by the October 2015 VA examiner, and to obtain a new medical opinion which addressed the elevated calcium levels noted in the May 2015 treatment records.  

The Board finds that remand is not necessary.  VA treatment records reflect that in October 2016, the Veteran followed up with his VA treating cardiologist who diagnosed the Veteran with coronary artery disease.  (These records were unfortunately not associated with the claims file until after the Board issued its January 2017 decision.)  Given this diagnosis by a cardiologist coupled with the fact that the VA examiner did not address elevated calcium levels, the Board finds that the Veteran has current ischemic heart disease.  Furthermore, his service personnel records establish service in Vietnam.  For these reasons, the Board finds that his coronary artery disease is presumptively related to exposure to herbicide agents, and service connection is therefore granted.


ORDER

Service connection for coronary artery disease is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


